Herrick, J.:
Upon the trial of, the action the defendant’s wife, who was the person assaulted, testified that at the time of the commission of the assault alleged in the indictment the defendant accused her of misconducting herself with other men; that she denied this charge; that, then he took her by the hair of the head, threw her down on the floor, and took an iron and burned her ; that the iron was the stove lifter, which he heated in the front of the stove by sticking it into the coals, and when he took it out it ¡vas red hot; that he burned her across the abdomen and upper part of the legs; that a few minutes afterward he put the stove lifter into the fire a second time, threw her down again, and again burned her.
Upon the examination of the defendant’s wife the People were permitted to prove that the defendant had been abusing and misusing her for about eight years, accusing her upon different occasions of improper conduct with other men and committing assaults upon her. This evidence was objected to by the defendant, but admitted by the court “ for the purpose of showing willful intent on the part of the defendant to injure the complainant,” and also for the purpose of showing the willful intent to do grievous bodily harm as bearing upon the assault charged against the defendant in the indictment,”
“ It is an elementary principle of law that the commission of one crime is not admissible in evidence upon the trial for another where its sole purpose is to show that the defendant has been guilty of other crimes, and would, consequently, be more liable to commit the offense charged.” (People v. Place, 157 N. Y. 584, 598; People v. McLaughlin, 150 id. 365.)
“ An accused person is required to meet the specific charge made against him, and is not called upon to defend himself against every act of his life.” (People v. Crapo, 76 N. Y. 288, 291.)
There is, however, a class of cases where guilty knowledge or *320fraudulent intent are important elements in the crime charged, and evidence that the accused has perpetrated or been concerned in other transactions of a like character to that for which he stands accused are admissible in evidence against him, as illustrated in the opinion of Judge Earl in the case of People v. Shulman (80 N. Y. 373, note).
As stated in the case of The People v. McLaughlin, (supra, 386), “ There is, we think, a clear and important distinction between allowing evidence of the. commission of another crime to show motive, intent or guilty knowledge, or where the crime proved is an incident to, a part of or leads up to, the crime with which a defendant is charged, and a case where the crime proved is entirely independent of and‘disconnected with the crime alleged in the indictment.”
. - The additional offenses proved in this case were entirely independent of and disconnected with the one charged in the indictment.
It is true that there were repeated charges of infidelity and accompanying assaults ; but P fail to see how the fact that the defendant had theretofore accused his wife of infidelity and assaulted her for it is evidence of his motive or intent upon this occasion.
There are cases where the mere narration of the transaction itself perhaps leaves it doubtful as to the. defendant’s motive or intent in committing the act charged, and Whore evidence of other similar transactions upon the part of the defendant would be admissible as characterizing the motive or intent in committing such act.
Hero, the act testified to as constituting the crime- charged in the indictment is unequivocal in its nature; it speaks for itself.
When a woman is taken by the hair of the head, tin-own to the floor, a poker thrust into the fire arid kept there until red hot; the woman’s clothes thrown up, and the red-hot poker placed upon her naked person, it seems to me frivolous to say that proof of other assaults, and other misusage at former times, is admissible to explain' the motive or intent with which the red-hot poker was applied.
The daughter of the defendant was permitted, upon cross-examination, to testify that she had heard her father was indicted upon other crimes than that for which he was then on trial; that there were four indictments against him.
Evidence of another indictment against a defendant is not only *321inadmissible for the same reason that evidence of another crime is inadmissible, but also because, without its being proof of guilt, it is calculated to prejudice him before the jury.
And in this case it will be observed that the witness was allowed to give hearsay evidence of what, if they existed, were records of the court.
Neither citation of authority nor argument is needed to show that such evidence is inadmissible. .
The brutality and atrocity of the crime charged should not lead us to overlook the plain violation of the rules of evidence in this case.
For the errors in the reception of evidence that I have referred to, the judgment should be reversed and a new trial granted.
All concurred.
Judgment reversed and a new trial granted.